DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 16 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1, 10 and 16, the claims recite “a gas other than air” which is unclear as to the metes and bounds of what a gas other than air includes since air includes all gases, even in trace amounts.  Does Applicant mean a gas of a sole element - e.g. solely oxygen, solely hydrogen, etc.?
	Claims 2-9, 11-15, 17-20 are rejected as dependent upon claims 1, 10 and 16.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11, 13-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2020/0209596; of record) in view of Hirayama (US 2007/0070859).
	As to claim 1, Kimura teaches a device comprising a lens (Kimura Fig. 1 - 61, 62; Fig. 3 - 62; Fig. 4 - 62; para. [0082]), an image sensor (Kimura Figs. 1, 3-4 - 1; para. [0082]), a refractive index layer located between the image sensor and the lens (Kimura Fig. 4 - 5; para. [0114]), wherein at least a portion of light directed to a focus position on the image sensor and reflected off the image sensor is reflected back to the image sensor by a boundary formed with the refractive index layer (Kimura Fig. 4 -L51, RF51, RF52; L71, RF71, RF72; para. [0114]-[0118]), wherein the light reflected back to the image sensor is limited to an area of the image sensor closer to a focus position than if the light had been reflected back to the image sensor by another boundary on aside of the lens opposite from the refractive index layer (Kimura Fig. 3 - 62, L1, RF1, RF2, W1, L11, RF11, RF12, W2; para. [0104]-[0107]; Fig. 4 - L51, RF51, RF52, W11, L61, RF61, as shown/discussed, the reflection from the air/glass boundary (2, 5) is closer to the focal position of L51, L61 relative to a reflection from the upper lens boundary (62) reflection).
	While Kimura discusses the refractive index layer is lower, relative to the lens/glass substrate, create internal reflection (Kimura para. [0102]), Kimura doesn’t specify the layer is vacuum, gas other than air, or beads.
	In the same field of endeavor Hirayama teaches providing gas other than air, or vacuum as a low index refraction relative to a higher glass/transparent substrate to create internal reflection (Hirayama para. [0003]).  It would have been obvious to one of ordinary skill in the art to use gas other than air, or vacuum, since such low refractive components are equivalent to air for allowing internal reflection (Hirayama para. [0003]).
	As to claim 2, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura further teaches the device comprises more than one lens (Kimura Fig. 1 - 61, 62; para. [0082]), wherein the boundary formed with the refractive index layer is located proximate to the image sensor such that a distance between the image sensor is less than a distance between an outer surface of any of the lens of the device and the image sensor (Kimura Fig. 4 - 62, 5, 1).
	As to claim 3, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura further teaches the refractive layer is a flat layer applied to a surface of the lens closest to the image sensor (Kimura Fig. 4 - 5).
claim 5, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura further teaches the index of refraction of the refractive index layer is less than 1.3 (Kimura Fig. 4 - 5 (air n ≈ 1.0)).
	As to claim 6, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura further teaches the device comprises a lower lens assembly comprising one or more lower lenses and an upper lens assembly (Kimura Fig. 1 - 61, 62; para. [0082]), comprising one or more upper lenses held by a lens holder (Kimura Fig. 1 - 8, 10), the lower lens assembly is located between the lens holder of the upper lens assembly and the image sensor (Kimura Fig. 1 - 8, 62, 1), and the lens is included as one of the one or more lower lenses of the lower lens assembly (Kimura Fig. 1 - 62).
	As to claim 7, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hirayama teaches the option of vacuum and/or other gas, thus claim 7 which limits the option of beads is not required to be taught.
	As to claim 8, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura further teaches the lens is a concave lens or a field flattener lens (Kimura Fig. 1 - 62).
	As to claim 9, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura further teaches the lens is located proximate to the image sensor (Kimura Fig. 4 - 62) and the refractive index layer is on a side of the lens closest to the image sensor (Kimura Fig. 4 - 62, 5, 1).
claim 10, Kimura teaches a camera module comprising a lens (Kimura Fig. 1 - 61, 62; Fig. 3 - 62; Fig. 4 - 62; para. [0082]), an image sensor configured to capture light that has passed through the lens (Kimura Figs. 1, 3-4 - 1; para. [0082]), a refractive index layer that forms a boundary between the lens and the image sensor (Kimura Fig. 4 - 5; para. [0114]), wherein at least a portion of light directed to a focus position on the image sensor and reflected off the image sensor is reflected back to the image sensor by a boundary (Kimura Fig. 4 -L51, RF51, RF52; L71, RF71, RF72; para. [0114]-[0118]), wherein the light reflected back to the image sensor is limited to an area of the image sensor closer to the focus position than if the light had been reflected back to the image sensor by another boundary located at a side of the refractive index layer opposite the image sensor (Kimura Fig. 3 - 62, L1, RF1, RF2, W1, L11, RF11, RF12, W2; para. [0104]-[0107]; Fig. 4 - L51, RF51, RF52, W11, L61, RF61, RF62, W12; para. [0114]-[0119] - as shown/discussed, the reflection from the air/glass boundary (2, 5) is closer to the focal position of L51, L61 relative to a reflection from the upper lens boundary (62) reflection).
	While Kimura discusses the refractive index layer is lower, relative to the lens/glass substrate, create internal reflection (Kimura para. [0102]), Kimura doesn’t specify the layer is vacuum, gas other than air, or beads.
	In the same field of endeavor Hirayama teaches providing gas other than air, or vacuum as a low index refraction relative to a higher glass/transparent substrate to create internal reflection (Hirayama para. [0003]).  It would have been obvious to one of ordinary skill in the art to use gas other than air, or vacuum, since such low refractive components are equivalent to air for allowing internal reflection (Hirayama para. [0003]).
claim 11, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kimura further teaches the refractive index layer is a layer applied to the lens on a side of the lens facing the image sensor (Kimura Fig. 4 - 5, 62, 1).
	As to claim 13, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kimura further teaches the lens is a concave lens (Kimura Fig. 1 - 62).
	As to claim 14, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kimura further teaches an index of refraction of a material on a side of the boundary closest to the image sensor is greater than 1.4 (Kimura Fig. 4 - 2; para. [0083] - glass n > 1.4), and an index of refraction of material on an opposite side of the boundary is less than 1.3 (Kimura Fig. 4 - 5; para. [0115] - air n ≈ 1.0; Hirayama para. [0003] - vacuum n = 1.000).
	As to claim 15, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Kimura further teaches a glass layer is attached to the image sensor between the refractive index layer and the image sensor (Kimura Fig. 4 - 2; para. [0083]), and the refractive index layer further comprises a gap portion between the glass layer and the lens (Kimura Fig. 4 - 5; para. [0114]).
	As to claim 16, Kimura teaches an image sensor package comprising a lens (Kimura Fig. 1 - 61, 62; Fig. 3 - 62; Fig. 4 - 62; para. [0082]), a refractive index layer (Kimura Fig. 4 - 5; para. [0114]), an image sensor configured to capture light that has passed through the lens (Kimura Figs. 1, 3-4 - 1; para. [0082]), wherein at least a as shown/discussed, the reflection from the air/glass boundary (2, 5) is closer to the focal position of L51, L61 relative to a reflection from the upper lens boundary (62) reflection).
	While Kimura discusses the refractive index layer is lower, relative to the lens/glass substrate, create internal reflection (Kimura para. [0102]), Kimura doesn’t specify the layer is vacuum, gas other than air, or beads.
	In the same field of endeavor Hirayama teaches providing gas other than air, or vacuum as a low index refraction relative to a higher glass/transparent substrate to create internal reflection (Hirayama para. [0003]).  It would have been obvious to one of ordinary skill in the art to use gas other than air, or vacuum, since such low refractive components are equivalent to air for allowing internal reflection (Hirayama para. [0003]).
	As to claim 18, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Kimura further teaches a glass layer is attached to the image sensor between the refractive index layer and the image sensor via an adhesive (Kimura Fig. 4 - 2, 31; para. [0084]).
claim 19, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Kimura further teaches the lens is concave (Kimura Fig. 1 - 62).

Claims 4, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Hirayama as applied to claim 1, 11 and 16 above, and further in view of Takane et al. (US 2011/0195239 - Takane; of record).
	As to claims 4, 12, and 17, Kimura teaches all the limitations of the instant invention as detailed above with respect to claims 1, 11 and 16, and Kimura/Hirayama further teaches providing a refractive index difference between a higher and lower material to create total internal reflection (Kimura Fig. 4 - 5, 2 (using glass/air); para. [0102]; Hirayama para. [0003] - glass vs. air/vacuum/gas), but doesn’t specify the low refractive index layer comprises silica beads comprising air therein and a binding material surrounding one or more of the silica beads.  
	In the same field of endeavor Takane teaches low refractive index materials having silica beads with air therein and binding material surrounding one or more of the silica beads (Takane Fig. 5c - 3, 5; para. [0380], [0001], [0002], [0074], [0297]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lower refractive index layer as having silica bead with air therein and a binding material surrounding one or more of the beads since, as taught by Takane, such low refractive films are well known in the art for the purpose of creating optical elements having low refractive films that can be formed at normal temperatures and pressures, have excellent adhesion, and do not impair geometric optical .
	
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 18 above, and further in view of Geary (Introduction to Lens Design; of record).
	As to claim 20, Kimura in view of Hirayama teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Kimura further teaches the lens is concave with concavity in the center which appears to suggest it performs the function of field flattening (Kimura Fig. 1 - 62), but doesn’t clarify the function of the lens is field flattening.  In the same field of endeavor Geary teaches providing lenses for sensors as field flattening (Geary pages 163-165).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens as field flattening since, as taught by Geary, such function allows for shifting the focus to the paraxial plane since most image sensors are flat (Geary pages 163-165).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 6, 2022